IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL KING WARREN,                          : No. 162 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
THE HONORABLE KELLY L. BANACH,               :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Review in Nature of Quo Warranto is DENIED.

The Prothonotary is DIRECTED to strike the name of the judge from the caption.